Citation Nr: 1125681	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  05-14 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from May 1951 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This case was most recently before the Board in January 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 


FINDING OF FACT

The Veteran's low back disability is not etiologically related to his active service and was not present within one year of his separation from such service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in December 2004 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In November 2007, the Veteran was mailed a letter providing him with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded an appropriate VA examination.  In this regard the Board notes that the VA examination performed in response to the Board's January 2010 remand directive is in substantial compliance with the Board's directive.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he has a low back disability that is related to an injury he sustained while in active service.  

A review of the Veteran's STRs shows that in July 1958, the Veteran was in the process of pulling a cable and he felt sudden pain in the sacral area.  The Veteran was diagnosed with lumbosacral strain.  The day following the injury, the Veteran was found fit for duty and discharged from medical.  In December 1959, the Veteran was seen for complaints of lower back pain.  However, as the Veteran also complained of urethral discharge at the same time, the back pain was thought to be genitourinary in nature and the Veteran was not diagnosed with a musculoskeletal back disability at that time.  In August 1960, May 1966, and July1968, the Veteran underwent periodic examinations.  There is no indication from the examination reports that the Veteran complained of any sort of back problems at those times.  Additionally, the Veteran's spine was found to be clinically normal upon examination at all of those examinations.  In March 1971, the Veteran underwent a separation examination.  There is no indication from the examination report that the Veteran reported any sort of low back problems at the time of his separation.  Additionally, the Veteran's spine was found to be clinically normal upon physical examination at that time.

In June 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that the onset of his low back disability was in the 1950s when he injured his lower back pulling a cable.  X-rays of the Veteran's spine revealed mild degenerative changes from L3 to S1 with grade I anteriolisthesis L4 on L5.  The examiner diagnosed the Veteran with degenerative disc disease (DDD) of the lumbar spine.  The examiner opined that the Veteran's current low back disability was not related to the above described incident in active service.  In this regard, the examiner noted that following the incident, the Veteran did not make another complaint of back pain while in active service and so there was no documentation to support a chronic disability.  

In January 2011, the Board ordered that the Veteran be afforded a new VA examination because the June 2009 opinion was provided by a nurse practitioner rather than the directed physician.  

In February 2010, the Veteran was afforded another VA examination.  The examiner noted that he had reviewed the claims file.  At that time, the Veteran again reported that he first injured his back in the 1950s while in active service and that he has experienced "on and off" back problems since that time.  He reported that he sought medical attention for an acute back problem in 1971, shortly after his separation from active service, but that he did not seek medical care for his back again until the 2002/2003 timeframe.  The examiner diagnosed DDD and anterolisthesis of the lumbar spine and noted that there was no indication that it was related to anything that occurred during the Veteran's active service.  The examiner then noted that based on the evidence of record, he was forced to opine that the Veteran's current low back disability was not related to his active service.     

Also of record are treatment notes from the Veteran's primary care physicians from August 2002 until at least September 2004.  A review of those records shows that the Veteran has been treated for DDD that was noted to be uncontrolled.  Also of record are treatment notes from the Veteran's pain management physicians.  A review of those record shows that the Veteran experienced sacroiliac joint pain and has been seeking pain management since November 2004.

The Board finds that there is no medical evidence of record indicating that the Veteran's current lumbar spine DDD is related to his active service.  In this regard, the Board notes that while the Veteran did strain his back in 1958, there is no medical evidence indicating that this was anything but an acute and transitory incident.  There are no other treatment notes of record for a back disability until more than three decades following the Veteran's separation from active service and even now, the evidence indicates that the Veteran has only mild degenerative changes in his lumbar spine.  The Veteran has reported that he received treatment for a back disability shortly after his separation from active service.  However, his report tends to indicate that the injury was acute, especially considering that he did not seek treatment for his low back disability again until nearly 30 years later.  While the Veteran might sincerely believe that his back problems are related to service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the Veteran would be competent to state that his back symptoms started in service and have continued since then, he has not made such an allegation.  As noted above, he reported at the February 2010 VA examination that he has had on and off back pain since his discharge from service.

Additionally, there is no medical evidence supporting a finding that the Veteran was diagnosed with arthritis of the lumbar spine within one year of his separation from active service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a low back disability is not warranted.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


